424 F.2d 253
KANE REALTY CORPORATION, Appellant,v.HARLLEE-QUATTLEBAUM CONSTRUCTION COMPANY, Inc., and Sea-board Surety Company, Appellees.
No. 13309.
United States Court of Appeals, Fourth Circuit.
Argued January 9, 1970.
Decided April 9, 1970.

Mark F. Clark, Boston, Mass. (Lewis H. Weinstein, John Paul Sullivan, Boston, Mass., Robert L. Bradley, Jr., and Garland, Alala, Bradley & Gray, Gastonia, N.C., on the brief), for appellant.
A. Ward McKeithen, Charlotte, N.C. (Russell M. Robinson, II, and Fleming, Robinson & Bradshaw, Charlotte, N.C., on the brief), for appellees.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
This is a suit brought to recover $150,000 damages alleged to have been suffered by reason of breach of contract to construct a concrete floor in a manufacturing plant. Successful in establishing breach of contract to do the job in a workmanlike manner, plaintiff complains on appeal of other defaults in performance and urges that the award of damages in the amount of $19,200 was inadequate.


2
The district judge personally inspected the premises and painstakingly found facts which are supported by substantial evidence. His findings are not clearly erroneous. To those findings he applied correct principles of law. We affirm on the opinion of the district court.


3
Affirmed.